DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group 1. Claims 1-10 in the reply filed on 12 October 2022 is acknowledged.  Claims 11-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation

Claim 1 requires a composition comprising 15-25 wt% of 4,4’-methylene-bis(2-chloroaniline) (commonly referred to as MBCA or MOCA); 20-40 wt% isocyanates; 30-50 wt% polyols; and 3-10 wt% of a conductive additive.  The specification appears to describe the isocyanate and polyol being present in prepolymers (see, e.g., p. 9-10, [0024]).  Prepolymers in the composition are characterized by a weight percentage of unreacted isocyanate groups (NCO%) present in the prepolymer (p. 11, [0026]).  This feature is reflected in the claims, for instance in claim 8 which depends from claim 1 and claim 9 which depends from claim 8.
The specification describes the isocyanate and polyol being present in prepolymers, and dependent claims 8 and 9 are drawn to features associated with such prepolymers.  For the purpose of examination, the claims are interpreted as being inclusive of compositions including a mixture of MBCA, a conductive additive, and a prepolymer based on isocyanates and polyols present in an amount such that the isocyanate and polyol units in the prepolymer are included in amounts falling within the claimed ranges. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2014/0342641) in view of Shi et al. (CN1565824A machine translation) and Daskiewich et al. (US 2016/0001417).
Regarding Claims 1, 4, 5, and 10, Shimizu teaches a polishing pad including a polishing layer made from a fine cell-containing polyurethane resin foam (Abstract).  The polyurethane resin is made of an isocyanate component, a polyol, and a chain extender (p. 3, [0038]).  Shimizu’s examples illustrate compositions obtained by forming a prepolymer from a polyol comprising a mixture of polytetramethylene glycol (PTMG) and butanediol and an isocyanate comprising a mixture of toluene diisocyanate (TDI) and polymerized 1,6-hexamethylene diisocyanate (pHDI) (p. 9, [0110]).  
Examples 1-7 include 14.6-18.6 wt% MBCA, 25.5-36.2 wt% of isocyanates, and 46.2-59.9 wt% of polyols as shown below (see p. 9, Table 1):

    PNG
    media_image1.png
    341
    664
    media_image1.png
    Greyscale

These amounts fall within or overlap the claimed ranges.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Shimizu does not teach a conductive additive as claimed.
In the same field of endeavor, Shi teaches a polishing pad that may be formed from a polymer foam comprising polyurethane (Abstract).  Shi’s polishing pad includes a conductive additive such as carbon black (p. 3, lines 33-35).  Grinding efficiency is increased by making the pad conductive.  The use of the conductive additive also avoids accumulating static electricity which may damage the substrate being polished (p. 5, lines 21-32).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shimizu in view of Shi to include a conductive additive such as carbon black for the benefit of increased grinding efficiency and avoiding static accumulation.  Neither Shimizu nor Shi suggest an amount in which to include carbon black.
In the same field of endeavor, Daskiewich teaches polishing materials for polishing hard surfaces (Abstract).  The polishing material can be in the form of a polyurethane foam (p. 2, [0015]) formed from polyisocyanates (p. 3, [0019]) and polyols (p. 3, [0022]).  The material may also include a filler in amounts of 0-80 wt% (p. 3-4, [0023]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shimizu in view of Shi as applied above, and further in view of Daskiewich to include Shi’s carbon black in amounts of 0-80 wt%.  Daskiewich demonstrates this range as being suitable for fillers used in polishing pads based on similar compositions.  This represents the use of a suitable amount of filler in a similar application.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416-21 (2007).  See MPEP 2141.  Modification in this way reads on Claims 1, 4, 5, and 10.
Regarding Claims 2 and 3, Shi’s carbon black is identical to the claimed carbon black.  Although not expressly disclosed, Shi’s carbon black will necessarily possess the same physical properties as the claimed carbon black conductive additive, including conductivity and Zeta potential.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.
Regarding Claim 7, carbon black is generally recognized in the art as having a negative surface charge.
Regarding Claims 8 and 9, Shimizu’s Examples 1-7 illustrate a NCO% of 5.89-7.90% (p. 9, Table 1).

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2014/0342641) in view of Ogawa et al. (US 2002/0010232) and Daskiewich et al. (US 2016/0001417).
Regarding Claims 1, 4, 5, and 10, Shimizu teaches a polishing pad including a polishing layer made from a fine cell-containing polyurethane resin foam (Abstract).  The polyurethane resin is made of an isocyanate component, a polyol, and a chain extender (p. 3, [0038]).  Shimizu’s examples illustrate compositions obtained by forming a prepolymer from a polyol comprising a mixture of polytetramethylene glycol (PTMG) and butanediol and an isocyanate comprising a mixture of toluene diisocyanate (TDI) and polymerized 1,6-hexamethylene diisocyanate (pHDI) (p. 9, [0110]).  
Examples 1-7 include 14.6-18.6 wt% MBCA, 25.5-36.2 wt% of isocyanates, and 46.2-59.9 wt% of polyols as shown below (see p. 9, Table 1):

    PNG
    media_image1.png
    341
    664
    media_image1.png
    Greyscale

These amounts fall within or overlap the claimed ranges.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Shimizu teaches that polishing pads are used to polish semiconductor wafers using a continuously supplied polishing slurry having abrasive grains (p. 1, [0002]).  Shimizu does not teach a conductive additive as claimed.
In the same field of endeavor, Ogawa teaches a porous polishing pad (Abstract; p. 2, [0031]).  The matrix material used to form the pad may include an abrasive which would normally be contained in the polishing slurry.  This makes it possible to perform polishing by supplying only water during polishing.  Suitable abrasives include inorganic particles such as alumina (p. 4, [0044]).  Alumina also serves as a filler material, improving the stiffness of the matrix material (p. 5, [0071]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shimizu in view of Ogawa to include alumina for the benefit of improved stiffness, and in order to simplify the polishing process by requiring only water rather than a slurry of water and abrasive material.  
Neither Shimizu nor Ogawa teach a suitable amount in which to include alumina.
In the same field of endeavor, Daskiewich teaches polishing materials for polishing hard surfaces (Abstract).  The polishing material can be in the form of a polyurethane foam (p. 2, [0015]) formed from polyisocyanates (p. 3, [0019]) and polyols (p. 3, [0022]).  The material may also include a filler in amounts of 0-80 wt% (p. 3-4, [0023]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shimizu in view of Ogawa as applied above, and further in view of Daskiewich to include Shi’s carbon black in amounts of 0-80 wt%.  Daskiewich demonstrates this range as being suitable for fillers used in polishing pads based on similar compositions.  This represents the use of a suitable amount of filler in a similar application.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416-21 (2007).  See MPEP 2141.  Modification in this way reads on Claims 1, 4, 5, and 10.
Regarding Claims 2 and 3, Shi’s carbon black is identical to the claimed carbon black.  Although not expressly disclosed, Shi’s carbon black will necessarily possess the same physical properties as the claimed carbon black conductive additive, including conductivity and Zeta potential.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.
Regarding Claim 6, alumina is generally recognized in the art as having a positive charge.
Regarding Claims 8 and 9, Shimizu’s Examples 1-7 illustrate a NCO% of 5.89-7.90% (p. 9, Table 1).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/668,407 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are drawn to a polyurethane polishing pad manufactured from a composition, whereas the instant claims are drawn to a composition for manufacturing a polishing pad.  Nevertheless, the composition present in the pad of the reference application reads on the composition recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of copending Application No. 16/668,383 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are drawn to a polyurethane polishing pad manufactured from a composition, whereas the instant claims are drawn to a composition for manufacturing a polishing pad.  Nevertheless, the composition present in the pad of the reference application reads on the composition recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of copending Application No. 16/668,383 (reference application) in view of Shimizu.  
All features of instant claim 1 are taught by claims 1, 3, and 4 of the reference application.  The reference application fails to specify a suitable NCO%.  In the same field of endeavor, Shimizu demonstrates that a NCO% of 5.89-7.90 wt% is suitable for compositionally similar polyurethanes used to form polishing pads (p. 9, Table 1).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify claim 4 of the reference application in view of Shimizu to employ a composition having a NCO% of 5.89-7.90.  Shimizu demonstrates that this NCO% range is suitable for compositionally similar polyurethanes used to form polishing pads.  This represents the use of a suitable NCO% in a similar application.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416-21 (2007).  See MPEP 2141.  Modification in this way reads on claims 8 and 9.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762